DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed recently have been fully considered and the first argument regarding “ the signal mixer” aspect as argued in light of the disclosure is note given much weight since the applicant’s arguments rely on language solely recited in preamble recitations in claim(s) related to such “signal mixer”. When reading the preamble in the context of the entire claim, such features as argued is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.


Furthermore, the issues of “display & display result” as argued by the applicant as not being mentioned in the prior art, but nonetheless, all is claimed is certain “display result to be displayed according to a certain relation of the setting value and reference”, upon further examination by Yoneda, therein include such warning to be display according to a relation between two variables as noted herein (par [47-48]).

Also, the applicant purported to have a certain “adjustment part which adjust the setting to match the references”, however, upon closer examination of the claim language all  that is claimed is certain “adjustment part to adjust the setting value” which is exact what the “feedback signal does as to facilitate the gain adjustment portion to be supplied accordingly” as in (par [37, 39]).

	However, the issue regarding the various lamps and relationship with reference values for display has been considered and deemed persuasive. 

Allowable Subject Matter
Claim(s) 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda (US 2012/0230513 A1) and in light of Yoneda (US 2012/0230514 A1).

1. A signal mixer comprising: an input part to which an input signal is input (fig.1 (11); par [23]) ; a part control wherein therein one or more setting values of a parameter to be used for amplifying the input signal, and a reference value of the setting value (fig.1 (3); par [39-41]/the various setting for the gain(s)) ; an amplification part that generates an output signal by amplifying a level of the input signal based on the setting value (fig.1 (6); par [30]); an output part that outputs the output signal (fig.1 (2/12); par [31]); an adjustment part that adjusts the setting value (fig.1 (15-16); par [37, 39]); and a display that displays a display result determined based on the setting value adjusted by the adjustment part and the reference value, wherein the display result includes: a specific display result displayed when a relation between the setting value and the reference value is a specific relation, and a non-specific display result displayed when the relation between the setting value and the reference value is different from the specific relation (fig.2 (1, 17-18); par [ 34, 40, 47-48, 51]/the warning based on relation of setting and reference value of such abnormality may be displayed).  

	Although, the prior art never limit such part control as being a storage for storing the setting and reference and to be updated, but such aspect is mentioned therein (fig.1 (4); par [42])]/computer to update info stored in memory). Thus, one of the ordinary skills in the art could have modified the art by adding such aspect as  part control as being a storage for storing the setting and reference and to be updated so as to change the gain coefficients. 



3. The signal mixer according to claim 1, wherein the specific display result is displayed only when a difference between the setting value and the reference value is within a certain range (par [47-48]).  

10. The signal mixer according to claim 1, wherein the parameter includes at least any of gain, an input level, and an output level (par [39]/the gain being applied to input signal).  


Claim 4, the signal mixer according to claim 1, but the prior art never specify as wherein the specific display result is displayed only when the setting value matches the reference value.  

	But one of the ordinary skills in the art could have varied the output being related to the setting value matches the reference value as mentioned therein (par [40]) by adding if desired such display result is displayed only according to the noted output being related to the setting value matches the reference value so as to provide the user visual operation during normal condition.

(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda (US 2012/0230513 A1) and in light of Yoneda (US 2012/0230514 A1) and as evidence by Teji (US 2018/0353152 A1).

Claim 5, the signal mixer according to claim 1, but the art never mentioned of wherein the display includes one or more indicating lamps that display in a different display mode depending on the setting value, and the display mode includes: a specific display mode in which the specific display result is displayed; and a non-specific display mode in which the non-specific display result is displayed.  

	But, the examiner takes official notice that  it is known in the art of varying the display according to varying functionalities including one or more indicating lamps that display in a different display mode depending on the setting value, and the display mode includes: a specific display mode in which the specific display result is displayed; and a non-specific display mode in which the non-specific display result is displayed as evidence in (par [40, 54]). Thus, one of the ordinary skills in the art could have modified the art by adding such varying the display according to varying functionalities including one or more indicating lamps that display in a different display mode depending on the setting value so as to provide the visual indication based on conditions. 

6. The signal mixer according to claim 5, wherein the specific display mode is lighted-up, and the non-specific display mode is flashing (T-par [40, 54]).  

Claim 7, the signal mixer according to claim 5, wherein the display includes a plurality of the indicating lamps and the plurality of the indicating lamps include a specific indicating lamp, and only the specific indicating lamp displays in the non-specific display mode (T-fig.9 (130); par [30, 40]).

Claim 8, the signal mixer according to claim 7, wherein the storage stores therein display mode information that indicates a relation between a possible value of the setting value and the display mode of the respective indicating lamps, and the display determines the display mode of the respective indicating lamps based on the setting value and the display mode information (T-fig.9 (126/130); par [16, 53-54, 67]).  


9. The signal mixer according to claim 8, wherein the display determines the display mode of the respective indicating lamps based on a sound signal level of the input signal (T-par [40, 54]).  


 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on 571-270-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.